                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

JEFFREY WILLIAMS,                             §
                                              §
              Plaintiff,                      §
                                              §
v.                                            §           CIVIL ACTION NO. H-18-3427
                                              §
DANIEL MURRIE,                                §
                                              §
              Defendant.                      §

                           MEMORANDUM OPINION AND ORDER

       Plaintiff Jeffrey Williams, a/k/a Jefferey Williams,1 filed this pro se section 1983

lawsuit against a clinical psychologist who prepared a written psychological evaluation of

plaintiff. The threshold question is whether plaintiff may proceed with his claims. Having

screened his claims as required by 28 U.S.C. § 1915(e)(2)(B), the Court DISMISSES this

lawsuit for failure to state a viable claim for relief under section 1983.

                                  Background and Claims

       In 2016, the State filed a petition seeking to have plaintiff civilly committed for

treatment and supervision as a sexually violent predator based on two prior convictions for

sexual assault. See In re Commitment of Jefferey Williams, No. 02-17-00133-CV, 2018 WL

771962, at *1 (Tex. App. – Fort Worth 2018). See also TEX. HEALTH & SAFETY CODE ANN.

§ 841.003 (West 2017). The trial court held a jury trial in accordance with plaintiff’s jury



       1
         The state court civil commitment proceedings were brought against “Jefferey Williams.”
Plaintiff refers to himself as “Jeffrey Williams” in this lawsuit.
demand under § 841.146(a). The jury answered “yes” to a single question: “Do you find

beyond a reasonable doubt that JEFFEREY WILLIAMS is a sexually violent predator?” See

id. § 841.062(a). The trial court accordingly ordered plaintiff committed to a supervised sex

offender treatment program under section § 841.081, where he currently remains.

        Plaintiff claims in this lawsuit that, in February of 2016, defendant Daniel Murrie,

Ph.D., a licensed forensic psychologist, interviewed and evaluated him in prison as to his

suitability for state civil commitment as a sexually violent predator. According to plaintiff,

defendant Murrie’s written report contained false statements about his prior sexual assault

convictions, a medical history of head injuries, and mental retardation. For causes of action

against defendant, plaintiff claims “negligence, dishonesty, false diagnoses and medical

malpractice.” (Docket Entry No. 1, p. 7.) Plaintiff contends that, because of defendant’s

actions, he has been deprived of his liberty. Id.

        As judicial relief, plaintiff requests in his complaint, “To have this case heard in a jury

trial!” Id., p. 5.

                                            Analysis

        Section 1915(e)(2)(B) provide for sua sponte dismissal of a pro se complaint if the

Court finds it is frivolous or malicious, if it fails to state a claim upon which relief may be

granted, or if the complaint seeks monetary relief against a defendant who is immune from

such relief.




                                                 2
       A complaint is frivolous when it “lacks an arguable basis either in law or in fact.”

Neitzke v. Williams, 490 U.S. 319, 325 (1989). A claim lacks an arguable basis in law when

it is “based on an indisputably meritless legal theory.” Id. at 327. A complaint fails to state

a claim upon which relief may be granted when it fails to plead “enough facts to state a claim

to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007);

accord Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       State Actor

       Federal law provides a cause of action against any person who, under the color of law,

acts to deprive another person of any right, privilege, or immunity secured by the

Constitution and laws of the United States. 42 U.S.C. § 1983. Thus, in order to hold a

defendant liable, a plaintiff must allege facts to show (1) that a constitutional right has been

violated and (2) that the conduct complained of was committed by a person acting under

color of state law; that is, that the defendant was a state actor. West v. Atkins, 487 U.S. 42,

48 (1988); Ballard v. Wall, 413 F.3d 510, 518 (5th Cir. 2005).

       Under section 841.023 of the Texas Health & Safety Code,

       [T]he Texas Department of Criminal Justice shall assess whether the person
       suffers from a behavioral abnormality that makes the person likely to engage
       in a predatory act of sexual violence. To aid in the assessment, the department
       shall use an expert to examine the person. The department may contract for
       the expert services required by this subsection. The expert shall make a
       clinical assessment based on testing for psychopathy, a clinical interview, and
       other appropriate assessments and techniques to aid the department in its
       assessment.

Id.

                                               3
       Plaintiff states in his complaint that prison officials hired defendant Murrie to perform

his civil commitment evaluation. (Docket Entry No.1, p. 5.) Private individuals generally

are not considered to act under color of law; that is, they are not considered state actors.

Ballard, 413 F.3d at 518. In West v. Atkins, 487 U.S. 42, 55 (1988), the Supreme Court

determined that a physician under contract with the state to furnish medical services to state

inmates was acting under color of state law when he treated inmates within the confines of

the prison. The Supreme Court noted that the state was constitutionally required to provide

medical care to inmates. In the instant case, however, defendant Murrie was not carrying out

a constitutional obligation of the state when he evaluated plaintiff. The Texas Department

of Criminal Justice had a state statutory duty, but no federal constitutional duty, to conduct

psychological examinations of prisoners for purposes of the state sexually violent predator

civil commitment statute. Thus, defendant Murrie was not a state actor in performing his

psychological evaluation of plaintiff. See Blunt v. Harris County, 33 F. App’x 705 (5th Cir.

2002) (per curiam).

       Plaintiff pleads no factual allegations supporting defendant Murrie as a state actor

under the circumstances of this case, and no viable claim is raised. In absence of factual

allegations plausibly showing that defendant Murrie was a state actor at the time he evaluated

plaintiff, no viable claim for relief under section 1983 is raised.




                                               4
       Negligence

       Even assuming defendant Murrie were a state actor, plaintiff presents no factual

allegations giving rise to a federal constitutional violation. In stating his claims against

defendant, plaintiff avers “negligence, dishonesty, false diagnoses and medical malpractice.”

(Docket Entry No. 1, p. 7.) These are claims arising under state law and are not viable

constitutional claims for purposes of section 1983. See, e.g., Zaunbrecher v. Gaudin, 641

F. App’x 340 (5th Cir. 2016) (holding that negligence, neglect, medical malpractice, and

misdiagnosis do not give rise to a section 1983 cause of action).

       In absence of factual allegations demonstrating a federal constitutional violation by

defendant Murrie, no viable claim for relief under section 1983 is raised.

                                        Conclusion

       This case is DISMISSED WITH PREJUDICE for failure to state a viable claim for

which relief can be granted under section 1983. Plaintiff’s application to proceed in forma

pauperis (Docket Entry No. 2) is GRANTED. Any and all pending motions are DENIED

AS MOOT.

       Signed at Houston, Texas on October 26, 2018.




                                                        Gray H. Miller
                                                  United States District Judge




                                             5
